NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JAN 10 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    19-10206

                Plaintiff-Appellee,              D.C. No. 1:11-cr-00317-JMS-1

 v.
                                                 MEMORANDUM*
EUGENE M. FULKS,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Hawaii
                   J. Michael Seabright, District Judge, Presiding

                             Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Eugene M. Fulks appeals from the district court’s judgment and challenges

the revocation of supervised release and the 15-month sentence imposed upon

revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Fulks’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw as counsel of record. We have provided Fulks the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 19-10206